             Case 1:19-cv-11575-OTW Document 18 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MARGARITA FERNANDEZ,
                                                                 :
                                      Plaintiff,                 :        No. 19-CV-11575 (OTW)
                                                                 :
                      -against-                                  :        OPINION & ORDER
                                                                 :
NEW YORK HEALTH CARE INC.,                                       :
                                                                 :
                                      Defendant.                 :
-------------------------------------------------------------x

           ONA T. WANG, United States Magistrate Judge:

           On April 20, 2020, the Court issued an order denying approval of the parties’ settlement

agreement as fair and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015), specifically pointing to the agreement’s problematic release. (ECF 16).1 The

parties have now renewed their request for approval, appropriately limiting the release to

claims raised in this action under the Fair Labor Standards Act and New York Labor Law. (ECF

17-1 at 3). Accordingly, the Court approves the parties’ settlement agreement, as modified by

the parties, as fair and reasonable under Cheeks.

           It is hereby ORDERED that this action is dismissed with prejudice. The Clerk is directed

to close the case.


           SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: April 29, 2020                                                               Ona T. Wang
       New York, New York                                                  United States Magistrate Judge

1
    The parties have consented to magistrate judge jurisdiction, pursuant to 28 U.S.C. § 636(c). (ECF 14).
